DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s amendments and arguments filed 06/29/2022. Claims 1-4, 6-8, 10-12, 14-17, and 19-24 are currently pending for examination on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 are dependent upon claim 9, which has been canceled. Therefore, the scope of claims 10 and 11 is unclear. Furthermore, because claim 9 was canceled, there is lack of antecedent basis for “the second portion” in line 1 of claim 10 and line 1 of claim 11. Since claim 1 has been amended to include the limitations of canceled claim 9, for examination purposes, claims 10 and 11 will be examined as if they were dependent upon claim 1. 
Claim 14 is dependent upon claim 13, which has been canceled. Therefore, the scope of claim 13 is unclear. Furthermore, there is lack of antecedent basis for “the second portion” in line 1. For examination purposes, claim 14 will be examined as if it was dependent upon claim 1, since claim 1 introduces “a second portion.” 
Appropriate correction is required in order to overcome the indefiniteness rejections. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10-12, 14-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hirumo (JP 2003159911 with English Machine Translation) (of record) in view of Sato (JP 2013133084 with English Machine Translation) (of record).
Regarding claim 1, Hirumo discloses a tire tread ([0010]) comprising: a thickness extending from an outer, ground-engaging side and to a bottom side, the thickness extending in a direction perpendicular to both a length and a width of the tread (see Figs. 2(A)-2(C)), the width extending between a pair of lateral sides of the tread (see Fig. 1), where the tread length is greater than the tread width ([0281]); a plurality of tread blocks (46) arranged along the outer, ground-engaging side (see Fig. 2(B)), each tread block (46) having a leading side (left side, Fig. 2(B)) and a trailing side (right side, Fig. 2(B)) where the leading side precedes the trailing side in a direction of forward tread motion, each leading and trailing side extending into the tread thickness from the outer, ground-engaging side (see Fig. 2(B)) and generally in a direction of the tread length (see Fig. 1), each leading and trailing side being defined by one of a plurality of lateral grooves (42) extending generally in the direction of the tread width (see Fig. 1); each of the plurality of tread blocks (46) also includes a pair of lateral sides extending into the tread thickness from the ground-engaging side and generally in a direction of the tread width (see Fig. 1), each lateral side of the pair of lateral sides being defined by one of a pair of longitudinal grooves (38 and 40) extending generally in the direction of the tread length (see Fig. 1); where each of the plurality of lateral grooves (42) is asymmetric relative to the direction of the tread thickness (see Fig. 2(B)), whereby a first portion (26) of the trailing side for each corresponding tread block (46) extends into the tread thickness from the outer, ground-engaging side while also extending toward a centerline of the corresponding adjacent lateral groove (42) (see Fig. 2(B)) and to a peak (28) and whereby a recess (52) projects into the tread block (46) at a location within the tread thickness below the first portion (26) (see Fig. 2(B)), where a second portion (30) extends from the peak (28), the second portion (30) at least partially defining the recess (52) (see Fig. 2(B)), where the second portion (30) of the trailing side extends further into the tread thickness both in the direction of the tread thickness and toward the leading side of the tread block (46) such that the peak (28) forms a projection extending into the corresponding adjacent lateral groove (42) from the corresponding tread block (46) on the trailing side (see Fig. 2(B)). Hirumo fails to disclose, however, that each of the plurality of tread blocks (46) includes a sipe extending into the tread thickness from the outer, ground-engaging side of the tread, where the sipe is generally inclined relative to the direction of the tread thickness, such that as the sipe extends into the tread thickness from the outer, ground-engaging side, the sipe extends toward the trailing side of the corresponding tread block (46). Hirumo also fails to disclose that a groove is arranged along the sipe within the tread thickness and spaced below the outer, ground-engaging side of the tread, the groove being asymmetric relative to a centerline of the sipe, the centerline arranged midway across a width of the sipe as the sipe extends into the tread thickness from the outer, ground-engaging side. 
Sato teaches a similar tire tread (12) comprising: a plurality of tread blocks (18) where each of the plurality of tread blocks includes a sipe (20) extending into a tread thickness from an outer, ground-engaging side of the tread (12) (see Modified Figure 17(L) below), where the sipe is generally inclined relative to the direction of the tread thickness (see Fig. 17(L)), such that as the sipe extends into the tread thickness from the outer, ground-engaging side, the sipe extends towards the trailing side (right side, Fig. 17(L)) of the corresponding tread block (18) (see Fig. 17(L); [0072]). Sato further teaches that a groove (22) is arranged along the sipe (20) within the tread thickness and spaced below the outer, ground-engaging side of the tread (12) (see Fig. 17(L)), the groove (22) being asymmetric relative to a centerline of the sipe (20) , the centerline arranged midway across a width of the sipe (20) as the sipe (20) extends into the tread thickness from the outer, ground-engaging side (see Modified Figure 17(L) below). Sato further teaches that this sipe (20) increases the rigidity of the tread ([0072]) and the groove (22) improves the drainage performance of the tread ([0051]). 

    PNG
    media_image1.png
    403
    596
    media_image1.png
    Greyscale

Modified Figure 17(L), Sato
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tread blocks disclosed by Hirumo to have the sipe and groove taught by Sato because they would have had a reasonable expectation that doing so would lead to improved rigidity and drainage performance of the tread. 
Regarding claim 2, modified Hirumo discloses all of the limitations as set forth above for claim 1. Modified Hirumo further discloses that for each of the plurality of tread blocks (Hirumo: 46), the leading side extends into the tread thickness from the outer, ground-engaging side in the direction of the tread thickness (see Modified Figure 2(B) below). 

    PNG
    media_image2.png
    353
    823
    media_image2.png
    Greyscale

Modified Figure 2(B), Hirumo
Regarding claim 3, modified Hirumo discloses all of the limitations as set forth above for claim 1. Modified Hirumo further discloses that each of the plurality of lateral grooves (Hirumo: 42) has a bottom that includes a planar portion extending substantially across a width of the corresponding lateral groove (Hirumo: 42) (see Modified Figure 2(B) below). 

    PNG
    media_image3.png
    353
    823
    media_image3.png
    Greyscale

Modified Figure 2(B), Hirumo
Regarding claim 4, modified Hirumo discloses all of the limitations as set forth above for claim 3. Modified Hirumo further discloses that for each of the plurality of lateral grooves (Hirumo: 42), a tapering transition is arranged at a junction between the bottom and each of the leading a trailing sides (see Modified Figure 2(B) below). 

    PNG
    media_image4.png
    353
    823
    media_image4.png
    Greyscale

Modified Figure 2(B), Hirumo
Regarding claim 6, modified Hirumo discloses all of the limitations as set forth above for claim 1. Modified Hirumo further discloses that the first portion (Hirumo: 26) extends into the tread thickness by an angle (Hirumo: θ) of 10 to 45 degrees relative to the outer, ground-engaging side of the tread (Hirumo: [0111]), meaning the first portion extends into the tread thickness by an average non-zero angle measured relative to the direction of the tread thickness. 
Regarding claim 7, modified Hirumo discloses all of the limitations as set forth above for claim 1. Modified Hirumo further discloses that the first portion (Hirumo: 26) includes a planar portion (Hirumo: all of 26), the planar portion being inclined by an angle (Hirumo: θ) of 10 to 45 degrees relative to the outer, ground-engaging side of the tread (Hirumo: [0111]), meaning the planar portion is inclined by a non-zero angle measured relative to the direction of the tread thickness. 
Regarding claim 8, modified Hirumo discloses all of the limitations as set forth above for claim 6. As set forth above for claim 6, modified Hirumo discloses that the first portion (Hirumo: 26) extends into the tread thickness by an angle (Hirumo: θ) of 10 to 45 degrees relative to the outer, ground-engaging side of the tread (Hirumo: [0111]), making the average non-zero angle of the first portion (Hirumo: 26) relative to the direction of the tread be between 45 (90-45) and 80 (90-10) degrees, overlapping the claimed range of 6 degrees to 60 degrees. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding claim 10, modified Hirumo discloses all of the limitations as set forth above for claim 1. Modified Hirumo further discloses that the second portion (Hirumo: 30) extends into the tread thickness by an average non-zero angle measured relative to the direction of the tread thickness (Hirumo: see Fig. 2(B)). 
Regarding claim 11, modified Hirumo discloses all of the limitations as set forth above for claim 1. Modified Hirumo further discloses that the second portion (Hirumo: 30) includes a planar portion (see Modified Figure 2(B) below), the planar portion being inclined by a non-zero angle measured relative to the direction of the tread thickness (see Modified Figure 2(B) below). 

    PNG
    media_image5.png
    353
    823
    media_image5.png
    Greyscale

Modified Figure 2(B), Hirumo
Regarding claim 12, modified Hirumo discloses all of the limitations as set forth above for claim 10. Modified Hirumo fails to explicitly disclose the exact value of the non-zero angle of the second portion (Hirumo: 30). 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the average non-zero angle of the second portion (Hirumo: 30). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 2(B) of Hirumo, one of ordinary skill in the art would have found that the average non-zero angle of the second portion (Hirumo: 30) relative to the direction of the tread thickness is about 45 degrees, thus suggesting the claimed range of 6 degrees to 60 degrees. 
Regarding claim 14, modified Hirumo discloses all of the limitations as set forth above for claim 1. Modified Hirumo further discloses that the second portion (Hirumo: 30) is spaced apart from the bottom for each of the plurality of lateral grooves (Hirumo: 42) (Hirumo: see Fig. 2(B)) Modified Hirumo further discloses that the trailing side includes a third portion (see Modified Figure 2(B) below) arranged between the second portion (Hirumo: 30) and the bottom for each of the plurality of lateral grooves (Hirumo: 42). 

    PNG
    media_image6.png
    353
    823
    media_image6.png
    Greyscale

Modified Figure 2(B), Hirumo
Regarding claim 15, modified Hirumo discloses all of the limitations as set forth above for claim 1. Modified Hirumo further discloses that that the sipe (Sato: 20) is inclined by an average angle measured relative to the direction of the tread thickness (Sato: see Fig. 17(L); [0072]). 
Regarding claim 16, modified Hirumo discloses all of the limitations as set forth above for claim 1. Modified Hirumo further discloses that the sipe (Sato: 20) is inclined linearly by an angle measured relative to the direction of the tread thickness (Sato: see Fig. 17(L); [0072]). 
Regarding claim 17, modified Hirumo discloses all of the limitations as set forth above for claim 16. Modified Hirumo fails to explicitly disclose the exact angle of the sipe (Sato: 20) relative to the direction of the tread thickness. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the angle of the sipe (Sato: 20). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 17(L) of Sato, one of ordinary skill in the art would have found that the angle of the sipe (Sato: 20) relative to the direction of the tread thickness is about 20 degrees, thus suggesting the claimed range of 0 to 45 degrees. 
Regarding claim 19, modified Hirumo discloses all of the limitations as set forth above for claim 16. Modified Hirumo further discloses that the first portion (Hirumo: 26) extends into the tread thickness by an angle (Hirumo: θ) of 10 to 45 degrees relative to the outer, ground-engaging side of the tread (Hirumo: [0111]), making the angle of the first portion (Hirumo: 26) relative to the direction of the tread be between 45 (90-45) and 80 (90-10) degrees. Modified Hirumo fails to explicitly disclose a relationship between the angle of the sipe (Sato: 20) and the inclination angle of the first portion (Hirumo: 26) of the trailing side. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the relationship between the angle of the sipe (Sato: 20) and an inclination angle of the first portion (Hirumo: 26) of the trailing side. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 17(L) of Sato, one of ordinary skill in the art would have found that the angle of the sipe (Sato: 20) relative to the direction of the tread thickness is about 20 degrees, which is about half of one of the endpoints (45 degrees) of the range of the inclination angle of the first portion (Hirumo: 26) disclosed by modified Hirumo. Therefore, based on all of the above information, it would have been obvious to one having ordinary skill in the art to choose the angle of the sipe to be equal to one-half of an inclination angle of the first portion of the trailing side. 
Regarding claim 20, modified Hirumo discloses all of the limitations as set forth above for claim 1. Modified Hirumo further discloses that the groove (Sato: 22) is arranged at an inner terminal end of the sipe (Sato: 20) (Sato: see Fig. 17(L)) 
Regarding claim 21, modified Hirumo discloses all of the limitations as set forth above for claim 20. Modified Hirumo further discloses that the groove (Sato: 22) extends from the sipe (Sato: 20) in a direction towards the leading side (left side, Fig. 17(L)). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hirumo (JP 2003159911 with English Machine Translation) in view of Sato (JP 2013133084 with English Machine Translation) as applied to claim 1 above, and further in view of Saeki (JP 2007223493 with English Machine Translation). 
Regarding claim 22, modified Hirumo discloses all of the limitations as set forth above for claim 1. Modified Hirumo fails to disclose, however, that a tapering segment is arranged at a junction between the sipe (Sato: 20) and the outer, ground-engaging side. 
Saeki teaches a similar tire tread (26) comprising: a plurality of tread blocks (36) arranged along an outer, ground-engaging side of the tread (26) (see Fig. 1), where each of the plurality of tread blocks (36) includes a sipe (40) extending into the tread thickness from the outer, ground-engaging side of the tread (26) (see Fig. 4). Saeki further teaches that a tapering segment (43 or 47) is arranged at a junction between the sipe (40) and the outer, ground-engaging side (see Fig. 4). Saeki further teaches that this tapering segment (43 or 47) can improve the acceleration performance of the tire on ice ([0025]) and the braking performance of the tire on ice ([0027]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sipe disclosed by modified Hirumo to include the tapering segment taught by Saeki because they would have had a reasonable expectation that doing so would lead to an improvement in the tire’s acceleration and braking performance on ice. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hirumo (JP 2003159911 with English Machine Translation) (of record) in view of Sato (JP 2013133084 with English Machine Translation) (of record) as applied to claim 1 above, and further in view of Kaji (US 2016/0159160). 
Regarding claim 23, Modified Hirumo discloses all of the limitations as set forth above for claim 1. Hirumo fails to disclose, however, that the peak (Hirumo: 28) forms a single point of maximum projection. 
Kaji teaches a similar tire tread (10) comprising a plurality of tread blocks (14) which include projecting ridges (20a, 20b) extending toward a centerline of a corresponding lateral groove (13) (see Fig. 1). Kaji further teaches that these projecting ridges (20a, 20b) can have a triangular shape in which a peak forms a single point of maximum projection (see Modified Figure 7 below). Kaji further teaches that configuring the projecting ridges (20a, 20b) in this triangular shape allows the projecting ridges (20a, 20b) to be easily removed from the building mold, thereby minimizing the possibility of damaging the ridges ([0045]). 

    PNG
    media_image7.png
    600
    533
    media_image7.png
    Greyscale

Modified Figure 7, Kaji
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first portion, the second portion, and the peak disclosed by modified Hirumo to have a triangular shape such that the peak forms a single point of maximum projection, as taught by Kaji, because they would have had a reasonable expectation that doing so would minimize damage to the first portion, the second portion, and the peak when removing the tire from the building mold. 
Claims 1 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu (US 6,467,517) in view of Aoki (JP H05131812 with English Machine Translation) (of record). 
Regarding claim 1, Radulescu discloses a tire tread (see Fig. 5A) comprising: a thickness extending from an outer, ground-engaging side and to a bottom side, the thickness extending in a direction perpendicular to both a length and a width of the tread (see Fig. 5B) the width extending between a pair of lateral sides of the tread (see Fig. 5A), where the tread length is greater than the tread width (Col. 5, lines 52-65); a plurality of tread blocks (20+30) arranged along the outer, ground-engaging side (see Fig. 5A), each tread block (20+30) having a leading side (left side, Fig. 7B) and a trailing side (right side, Fig. 7B) where the leading side precedes the trailing side in a direction of forward tread motion, each leading and trailing side extending into the tread thickness from the outer, ground-engaging side (see Fig. 7B) and generally in a direction of the tread length (see Fig. 7B), each leading and trailing side being defined by one of a plurality of lateral grooves (50) extending generally in the direction of the tread width (see Fig. 7B); each of the plurality of tread blocks (20+30) also includes a pair of lateral sides extending into the tread thickness from the ground-engaging side and generally in a direction of the tread width (see Fig. 5A), each lateral side of the pair of lateral sides being defined by one of a pair of longitudinal grooves (10) extending generally in the direction of the tread length (see Fig. 5A); where each of the plurality of lateral grooves (50) is asymmetric relative to the direction of the tread thickness (see Fig. 7B), whereby a first portion of the trailing side for each corresponding tread block (20+30) extends into the tread thickness from the outer, ground-engaging side while also extending toward a centerline of the corresponding adjacent lateral groove (50) (see Modified Figure 7B below) and to a peak and whereby a recess projects into the tread block (20+30) at a location within the tread thickness below the first portion (see Modified Figure 7B below), where a second portion extends from the peak, the second portion at least partially defining the recess (see Modified Figure 7B below), where the second portion of the trailing side extends further into the tread thickness both in the direction of the tread thickness and toward the leading side of the tread block (20+30) such that the peak forms a projection extending into the corresponding adjacent lateral groove (50) from the corresponding tread block (20+30) on the trailing side (see Modified Figure 7B below). Radulescu further discloses that each of the plurality of tread blocks (20+30) includes a sipe (40) extending into the tread thickness from the outer, ground-engaging side of the tread (see Fig. 7B). Radulescu further discloses that a groove is arranged along the sipe (40) within the tread thickness and spaced below the outer, ground-engaging side of the tread (see Modified Figure 7B below). In the embodiment shown in Fig. 7B, Radulescu fails to disclose that the sipe (40) is generally inclined relative to the direction of the tread thickness, such that as the sipe (40) extends into the tread thickness from the outer, ground-engaging side, the sipe (40) extends toward the trailing side of the corresponding tread block (20+30). Radulescu does teach, however, that further resistance to the formation of surface anomalies can be obtained by inclining the sipe (40) relative to the direction of the tread thickness, such that the sipe (40) extends into the tread thickness from the outer, ground-engaging side, the sipe (40) extending into the tread thickness from the trailing side of the corresponding tread block (20+30) (Col. 8, lines 42-48; see Fig. 4A). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sipe (40) in the embodiment shown in Fig. 7B to be inclined, as taught in Fig. 4A, because they would have had a reasonable expectation that doing so would further limit the formation of surface anomalies. 

    PNG
    media_image8.png
    384
    985
    media_image8.png
    Greyscale

Modified Figure 7B, Radulescu
Radulescu also fails to disclose that the groove arranged along the sipe (40) is asymmetric relative to a centerline of the sipe, the centerline arranged midway across a width of the sipe as the sipe extends into the tread thickness from the outer, ground-engaging side. 
Aoki teaches a similar tire tread (see Fig. 7) comprising a plurality of blocks (12) which include a sipe (14) wherein a groove (15) is arranged along the sipe (14) within the tread thickness and spaced below the outer, ground-engaging side of the tread (16A) (see Fig. 4). Aoki further teaches that the groove (15) arranged along the sipe (14) has a substantially water-drop shape, making it asymmetric relative to a centerline of the sipe (14) ([0028]; see Fig. 4). Aoki further teaches that configuring the groove (15) in this way further facilitates extraction from the vulcanization mold ([0029]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the groove arranged along the sipe disclosed by Radulescu to be asymmetric relative to a centerline of the sipe, as taught by Aoki, because they would have had a reasonable expectation that doing so would help facilitate extraction from the vulcanization mold. 
Regarding claim 24, modified Radulescu discloses all of the limitations as set forth above for claim 1. Modified Radulescu further discloses that the plurality of tread blocks (Radulescu: 20+30) form substantially all of the tread blocks on the tire tread (Radulescu: see Fig. 5A). 
Response to Arguments
Applicant’s amendments to the Claims and Drawings have overcome each and every objection and 122(b) rejection previously set forth in the Non-Final Office Action mailed 03/29/2022. However, in light of the amendments to the claims, several 112(b) rejections remain. 
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Hirumo fails to teach that each of the plurality of lateral grooves is asymmetric relative to the direction of the tread thickness, whereby a first portion of the trailing side for each corresponding tread block extends into the tread thickness from the outer, ground-engaging side while also extending toward a centerline of the corresponding adjacent lateral groove, examiner respectfully disagrees. Specifically, examiner notes that only the tread blocks (46) and the lateral grooves (42) in the block row on the right side of the tread in Fig. 1 are being relied upon in Hirumo to suggest claim 1 (see Modified Figure 1 below). Furthermore, it is noted that the limitations regarding “a first portion of the trailing side for each corresponding tread block” structurally only requires that the first portion for each corresponding tread block be located on the same side in the longitudinal direction. Thus, since Hirumo clearly discloses that a first portion (26) for each corresponding tread block (46) in the block row on the right side of Fig. 1 is located on the same side in the longitudinal direction (see Modified Figure 1 below), Hirumo satisfies this limitation in claim 1. It is also noted that the intended direction of rotation of the claimed tire is merely intended use language that does not structurally differentiate the claimed tire from the tire of Hirumo, as discussed above. Tires are capable of being mounted and rotated in either direction and thus either side of the block can be a trailing or leading side depending on the manner in which the tire is used. Thus, applicant’s arguments against the Hirumo reference are not persuasive. 

    PNG
    media_image9.png
    635
    912
    media_image9.png
    Greyscale

Modified Figure 1, Hirumo
Regarding applicant’s arguments that it would not have been obvious to use the Sato reference in combination with the Hirumo reference to arrive at the claimed invention, examiner respectfully disagrees. While Sato does not specifically state which direction the sipe (20) is angled relative to the tire rotation direction in the embodiment shown in Fig. 17(L), Sato clearly states that inclining the sipe (20) can give directionality to the physical properties of the block (18), such as rigidity, in the front-rear direction in the rotation direction of the tire ([0072]). Thus, because there are only two directions in which the sipe (20) could be inclined in the front-rear direction in the rotation direction of the tire, it would have been obvious to one having ordinary skill in the art to have modified Hirumo with the sipe of Sato such that the sipe extends toward the trailing side of the corresponding tread block, given the finite number of identified predictable solutions with a reasonable expectation of success in giving directionality to the rigidity of the tread block. Thus, applicant’s arguments against the Sato reference are not persuasive. 
As such, claims 1-4, 6-8, 10-12, 14-17, and 19-24 stand rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749